Citation Nr: 1611116	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-37 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran service on active duty from December 1965 to September 1967 with confirmed service in the Republic of Vietnam from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is now with the RO in Huntington, West Virginia.

The Veteran appeared for a Board hearing in November 2011with a Veterans Law Judge no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  In January 2016, the Veteran was asked if he wanted to have another hearing.  The Veteran responded by indicating that he did not want to appear at a hearing and to consider his case on the evidence of record. Therefore, the Board will proceed with adjudication.

This appeal was previously remanded by the Board in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).

VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2015); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that additional development is warranted as the Veteran has not been provided a VA examination concerning the etiology of the claimed cardiovascular disabilities.  A review of the pre-service medical records shows that he was diagnosed with a heart murmur in October 1965.  Service medical records also show that the Veteran complained of chest pain and a heart murmur during service.  Additionally, the Board notes that after separation from service the Veteran has been diagnosed with various heart disabilities as shown in his VA treatment and private treatment records.  Therefore, the Board finds that a VA examination is necessary to properly adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a medical doctor to ascertain the nature and likely etiology of the Veteran's heart conditions to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The VA examiner should opine to all of the following requests and should set forth all examination findings, with the complete rationale for all conclusions reached. 

(a)  Identify all currently manifested cardiovascular disabilities, to include an opinion as to whether a heart murmur is present).

(b)  For each diagnosed disability, and for those diagnosed during the pendency of this appeal to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each disability had its onset in or is otherwise due to service.

(c)  For each diagnosed disability, and for those diagnosed during the pendency of this appeal to include dilated cardiomyopathy without ischemia, cardiac arrhythmia, hypertension, a heart murmur, and valvular insufficiency, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that each disability was caused by the Veteran's exposure the herbicides in service.

(d)  Does the evidence clearly and unmistakably show that the Veteran had a heart murmur prior to entering active duty service?  If so, is there clear and unmistakable evidence that the heart murmur was not aggravated during active service?

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

